The opinion of the court was delivered by
Horton, C. J.:
I. It is insisted that the territorial act of incorporation invested the inhabitants of Eudora with rights of property of which they could not be divested without their consent, and therefore that §61 of chapter 261, Laws of 1889, vacating the streets in controversy, is of no force or validity, because it attempts to affect corporate powers granted by the territorial legislature, and also attempts to annul vested rights legally conferred. The streets and alleys laid out and established in Eudora were open for travel to the public. The legislature, as the representative of the public, has full power over the streets and alleys of a city to vacate the same. (Railroad Co. v. Garside, 10 Kas. 552; Heller v. Railroad Co., 28 id. 625.) Therefore, when the city of Eudora dedicated to public use its streets and alleys, it granted to the legislature, as the representative of the public, control thereof. Section 61 of chapter 261, Laws of 1889, does not interfere with corporate privileges or vested rights.
II. It is next insisted that chapter 261, Laws of 1889, contains more than one subject, and, therefore, is unconstitutional, because in conflict with § 16 of article 2 of the constitution of the state. The title of the act is: “An act to vacate portions of certain town sites in the state of Kansas therein named.” In the body of the act, the streets of various towns or cities are vacated, but, within the prior decisions of this court, the objection to the act is not tenable. (Weyand v. Stover, 35 Kas. 545; Comm’rs of Norton Co. v. Shoemaker, 27 id. 77; The State v. Barrett, 27 id. 213.)
HI. It is finally insisted that, as the legislature had previously lodged the power to vacate streets and alleys in the board of county commissioners of a county, such power is exclusive. Chapter 261, Laws of 1889, has provided for *656the vacation of certain streets and alleys. The legislature has the power to do this, and the subsequent statute is operative. The judgment will be affirmed.
All the Justices concurring.